Citation Nr: 0322429	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claims for 
service connection for a right shoulder disorder and service 
connection for ulcers.  The veteran filed a timely appeal to 
these adverse determinations.

When this matter was previously before the Board in November 
2002 it was remanded to the RO for further development, to 
include scheduling the veteran for a Travel Board hearing 
before a Veterans Law Judge sitting at the RO.  The case has 
been returned to the Board for appellate consideration.


REMAND

In reviewing the veteran's claims file, the Board observes 
that in November 2002, the Board issued a REMAND in which it 
was determined that action needed to be taken by the RO prior 
to Board adjudication of the issues on appeal.  Specifically, 
the Board granted the veteran's motion for a new hearing 
before a Veterans Law Judge sitting at the RO, and remanded 
the veteran's claims to the RO with instructions that such a 
hearing be scheduled at the next available opportunity.  A 
thorough review of the veteran's claims file fails to reveal 
any evidence that action in compliance with these 
instructions has been taken by the RO.  

In this regard, the Board notes that in Stegall v. West, 11 
Vet. App. 268 (1998), the United States Court of Appeals for 
Veterans Claims (Court) held that a remand was necessary 
because the veteran's medical examination was inadequate, and 
because of the RO's failure to follow the Board's directives 
in a prior remand.  The Court further held that a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  Id.  The Board 
acknowledges that this appeal has been the subject of a 
recent prior Board remand, and regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directive set forth in the Board's November 2002 remand, 
the Board concludes that additional development of the 
veteran's claims is required prior to appellate disposition.

Therefore, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO at the next available 
opportunity.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to afford the appellant due 
process, and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until he is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




